MEMORANDUM *
Defendants appeal from the district court’s order finding that they violated the terms and conditions of their probation. We have jurisdiction pursuant to 18 U.S.C. § 1291 and we affirm.
Our circuit law is clear that when prison officials mistakenly release a prisoner before he has served his full sentence, the prisoner is not relieved of the responsibility to serve the full sentence. See Green v. Christiansen, 732 F.2d 1397, 1399 (9th Cir.1984). Our law is also clear that when the mistake is through no fault of the defendant, the defendant is entitled to credit for the time he spends at liberty before the government recognizes the mistake. Id. at 1400. The district court was fully familiar with the circumstances of this case and found the defendants were not without fault. There was no abuse of discretion.
The defendants also challenge the district court’s finding that they knew that the Bureau of Prisons had made a mistake. To reach this factual finding, the district court relied on the sentencing record, which demonstrated that the court adequately impressed upon the defendants the full extent of the sentence imposed. The court’s findings that the defendants were aware of the correct sentence, of the BOP’s mistake, and that they refused to return to prison after being directed to do so, are not clearly erroneous. We therefore affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.